Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendments filed October 23 and 27, 2020, have been entered.
The objection to claim 3 due to an informality is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires that the projection data represents high-kV projection data interleaved as a function of projection view with low-kV projection data in which projection views of the high-kV projection data are disjoint from projection views of the low-kV projection data.  The first neural network is recited as having two input channels, one for high-kV data and another for low-kV data, the first neural network having been trained using a training dataset that includes input data and target data, the input data being based on kV-switching sinograms in which projection views of kV-switching low-kV sinograms are disjoint from projection views of kV-switching high-kV sinograms, and the target data being based on complete sinograms that include complete low-kV sinograms and complete high-kV sinograms in which each of the complete sinograms includes projection data for all projection views.  Sinogram completion is 
	Claim 14, also requires that the projection data represents high-kV projection data interleaved as a function of projection view with low-kV projection data in which projection views of the high-kV projection data are disjoint from projection views of the low-kV projection data.  Claim 14 further requires that the first neural network has a first channel for high-kV data, and having been trained using a first training dataset that includes input data and target data, the input data being based on kV-switching sinograms in which projection views of kV-switching low-kV sinograms are disjoint from projection views of kV-switching high-kV sinograms, and the target data being based on complete sinograms that include complete high-kV sinograms in which each of the complete sinograms includes projection data for all projection views.  The second neural network has first channel for low-kV data, and having been trained using a second training dataset that includes input data and target data, the input data being based on kV-switching sinograms in which projection views of kV-switching low-kV sinograms are disjoint from projection views of the kV-switching high-kV sinograms, and the target data being based on complete sinograms that include complete low-kV sinograms in which each of the complete sinograms includes projection data for all projection views.  Sinogram completion is performed to the high-kV projection data and the low-kV projection data, and high-kV input based on the high-kV projection data is applied to the first neural network, and a low-kV input based on the low-kV projection data is applied to the second neural network.  These features, in combination 
	Claim 17 requires obtaining input data including pairs of high-kV and low-kV inputs based on kV-switching sinograms in which projection views of kV-switching low-kV sinograms are disjoint from projection views of kV-switching high-kV sinograms and the kV-switching low-kV sinograms are interleaved as a function of projection view with the kV-switching high-kV sinograms, obtaining target data including pairs of high-kV and low-kV targets based on
complete sinograms that include complete low-kV sinograms and complete high-kV
sinograms in which each of the complete sinograms includes projection data for all projection
views, and iteratively updating the network coefficients to optimize a loss function
representing agreement between the target data and outputs from applying the input data to
the sinogram-completion neural network.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 18-19 ultimately depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665